 


109 HR 4669 IH: Ethical Disclosure Act
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4669 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Ethics in Government Act of 1978 to require Members and staff of the House of Representatives to verify their compliance with the gift rule. 
 
 
1.Short titleThis Act may be cited as the Ethical Disclosure Act.
2.Verification of compliance with gift ruleSection 102(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
 
(9)In the case of a Representative in Congress, a Delegate to Congress, the Resident Commissioner from Puerto Rico, or an officer or employee of the Congress whose compensation is disbursed by the Chief Administrative Officer of the House of Representatives, a statement certifying that the individual is in compliance with clause 5 (relating to gifts) of rule XXV of the Rules of the House of Representatives.. 
 
